Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 1 of 24 PageID: 1



2017R00136/BJC/JLH


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                     :      Criminal No. 20-538
                                             :
               v.                            :       18 U.S.C. § 371
                                             :
NOVARTIS HELLAS S.A.C.I.                     :


                              INFORMATION

       The United States charges that, at all times relevant to this Information,

unless otherwise specified:

                           GENERAL ALLEGATIONS

                        Relevant Statutory Background

               1.    The Foreign Corrupt Practices Act of 1977, as amended, 15

U.S.C. §§ 78dd-1, et seq. (the “FCPA”), was enacted by Congress for the purpose

of, among other things, making it unlawful to act corruptly in furtherance of an

offer, promise, authorization, or payment of money or anything of value, directly

or indirectly, to a foreign official for the purpose of obtaining or retaining business

for, or directing business to, any person. In addition, the FCPA’s accounting

provisions, among other things, require every issuer of publicly traded securities

registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, 15

U.S.C. § 78l, or required to file periodic reports with the United States Securities

and Exchange Commission (“SEC”) under Section 15(d) of the Securities Exchange

Act, 15 U.S.C § 78o(d), to make and keep books, records, and accounts that

accurately and fairly reflect transactions and the distribution of the company’s
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 2 of 24 PageID: 2



assets, and prohibit the knowing and willful falsification of an issuer’s books,

records, or accounts. 15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(5), and 78ff(a).

   NOVARTIS HELLAS and Other Relevant Entities and Individuals

             2.     Defendant Novartis Hellas S.A.C.I. (“NOVARTIS HELLAS”)

was a Greek corporation headquartered in Athens, Greece and a wholly-owned

subsidiary of Novartis AG, a global pharmaceutical company based in Basel,

Switzerland. Among other lines of business, NOVARTIS HELLAS sold and

marketed Novartis-branded prescription drugs in Greece. Novartis AG’s

American Depository Shares were listed and traded on the New York Stock

Exchange under the symbol “NVS.” Novartis AG was an issuer of publicly traded

securities registered pursuant to Section 12(b) of the Securities Exchange Act and

was required to file periodic reports with the SEC under Section 13 of the

Securities Exchange Act. Thus, Novartis AG was an “issuer” within the meaning

of the FCPA, 15 U.S.C. §§ 78dd-1(a) and 78m(b). NOVARTIS HELLAS’s books,

records, and accounts were included in the consolidated financial statements of

Novartis AG filed with the SEC.

             3.     “Novartis Hellas Employee 1,” an individual whose identity is

known to the United States, was a manager at NOVARTIS HELLAS between in

or about January 2011 and in or about 2015.

             4.     “Novartis Hellas Employee 2,” an individual whose identity is

known to the United States, held various positions at NOVARTIS HELLAS

between in or about 2012 and in or about 2015.



                                         2
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 3 of 24 PageID: 3




  The Greek Health Care System, Greek Entities, and Foreign Officials

             5.      Greece owned and operated state-owned and state-controlled

hospitals and clinics, and these hospitals and clinics performed a state function.

Individuals employed by these hospitals and clinics were “foreign officials” within

the meaning of the FCPA, 15 U.S.C. § 78dd-3(f)(2)(A).

             6.      “Greek State-Owned Clinic,” an entity whose identity is

known to the United States, was a state-owned and state-controlled medical clinic

located in Athens, Greece that performed functions that Greece treated as its own,

and thus was an instrumentality within the meaning of the FCPA, 15 U.S.C. §

78dd-3(f)(2)(A).

             7.      “Greek HCP 1,” an individual whose identity is known to the

United States, was a health care provider (“HCP”), an employee of Greek State-

Owned Clinic, and a “foreign official” within the meaning of the FCPA, 15 U.S.C.

§ 78dd-3(f)(2)(A).

                      Overview of the Unlawful Schemes

             8.      During the relevant time periods set forth below, NOVARTIS

HELLAS, through its employees and agents, knowingly and willfully conspired

and agreed to corruptly provide improper benefits and things of value to

employees of state-owned and state-controlled hospitals and clinics in Greece

(“Greek State HCPs”) and other HCPs in Greece with the intent to obtain an

improper advantage and to increase sales of a certain Novartis-branded

prescription drug in Greece. Specifically, NOVARTIS HELLAS sponsored Greek
                                        3
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 4 of 24 PageID: 4



State HCPs to attend international congresses as a means to bribe and corruptly

influence the HCPs to increase prescriptions of Lucentis.1

             9.    During the relevant time periods set forth below, NOVARTIS

HELLAS, through its employees and agents, also knowingly and willfully

conspired and agreed to cause certain payments to be falsely recorded in Novartis

AG’s books, records, and accounts. Specifically, NOVARTIS HELLAS falsely

recorded as legitimate advertising and promotion expenses: (a) corrupt payments

related to the international congresses described above; and (b) improper

payments to HCPs related to an epidemiological study intended to increase sales

of certain Novartis-branded prescription drugs. These records were consolidated

into Novartis AG’s financial records and used to support Novartis AG’s financial

reporting to the SEC. As such, NOVARTIS HELLAS, through its employees and

agents, caused these payments to be falsely recorded in Novartis AG’s books,

records, and accounts.

             10.   During this time period, NOVARTIS HELLAS recognized at

least $71.48 million in profits, as calculated for the purposes of the U.S.

Sentencing Guidelines, from sales of Lucentis in Greece and from sales of

Novartis-branded prescription drugs related to the epidemiological study.




1  Lucentis was a prescription drug sold by NOVARTIS HELLAS in Greece that
is approved for several indications, including to treat adults with neovascular
(wet) age-related macular degeneration.
                                        4
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 5 of 24 PageID: 5



          Details of the International Medical Congress Scheme

             11.   Between in or about 2012 and in or about 2015, NOVARTIS

HELLAS paid for public and private ophthalmologists in Greece to attend

international “medical congresses.” These congresses were organized by various

medical associations in the United States and Europe, and typically took place

over several days in a destination city in the United States or Europe.

             12.   By sponsoring Greek State HCPs to attend congresses,

NOVARTIS HELLAS paid for the costs associated with that Greek State HCP’s

attendance, such as airfare, hotel accommodations, and congress registration fees.

NOVARTIS HELLAS typically paid for travel costs associated with congresses

through third-party travel agencies. For each individual Greek State HCP, the

total cost to NOVARTIS HELLAS for attendance of an international congress

often exceeded $6,000.

             13.   NOVARTIS HELLAS’s policies stated that the purpose for

sending HCPs to congresses was to provide scientific or educational information.

In reality, however, sales employees at NOVARTIS HELLAS, including Novartis

Hellas Employee 1, sometimes used international congresses to improperly

influence and induce Greek State HCPs to increase prescriptions for Lucentis.

             14.   As part of the scheme, NOVARTIS HELLAS maintained

internal documentation noting that HCPs with the highest potential and highest

propensity to prescribe Lucentis would receive “investments,” such as




                                        5
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 6 of 24 PageID: 6



sponsorships to attend international congresses, while HCPs with lower potential

and less propensity to prescribe Lucentis would receive no such “investments.”

             15.    The use of congresses as a means to improperly influence and

induce Greek State HCPs to prescribe Lucentis was discussed and documented at

NOVARTIS HELLAS. For example, on or about September 27, 2012, NOVARTIS

HELLAS’s Lucentis Brand Team held a meeting to discuss the sales strategy for

Greek State HCPs. Among other attendees, Novartis Hellas Employee 1 and

Novartis Hellas Employee 2 participated in the meeting. In the written minutes

from this meeting (the “Minutes”), a section entitled “Increase Pressure in [sic]

HCPs” reflected NOVARTIS HELLAS’s intent to use specific international

congress sponsorships to corruptly influence Greek State HCPs. In particular, the

Minutes stated that Greek State HCPs “must understand that their participation

in [specific congresses in the United States and Europe] will be cancelled if sales

performance is not improved significantly.”

             16.    The Minutes further explained that NOVARTIS HELLAS’s

message that it would withdraw its international congress sponsorships based on

poor Lucentis sales performance “must also be discussed with [sales] REPs in the

next Sales team [meeting]. REPs must make clear to their [HCP] customers that

Lucentis is facing real difficulties in the market and for this reason there will be

serious consequences.”

             17.    The Minutes referred to a certain U.S.-based ophthalmology

association that organized a congress in the United States (the “U.S. Academy”).



                                         6
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 7 of 24 PageID: 7



Sales employees in NOVARTIS HELLAS’s ophthalmology business unit sent

selected HCPs, including Greek State HCPs, to the U.S. Academy’s congress, and

employees of NOVARTIS HELLAS traveled to the United States and, while

located in the United States, facilitated the attendance of the Greek State HCPs

at the U.S. Academy’s congress as a method to corruptly influence the HCPs.

               18.   In or about January 2013, Novartis Hellas Employee 1

prepared a presentation entitled “Action Plan KOLs” which detailed the various

means through which Novartis Hellas Employee 1 and others at NOVARTIS

HELLAS intended to target various “Top KOLs,” or Key Opinion Leaders, in

ophthalmology (the “Action Plans”).

               19.   One such Action Plan targeted Greek HCP 1, who worked at

the Greek State-Owned Clinic. The Action Plan set forth how Novartis Hellas

Employee 1 and others at NOVARTIS HELLAS intended to use certain

“actions”—including sponsorship to U.S. congresses—to induce Greek HCP 1 to

prescribe Lucentis. The “Target” was to “increase” Greek HCP 1’s “loyalty” to

NOVARTIS HELLAS and “chan[ge] [HCP 1’s] mindset about cooperation.” As

described in the Action Plan’s “Strategy-Actions” section, Novartis Hellas

Employee 1 and others at NOVARTIS HELLAS sought to achieve this objective

through, among other “actions,” “tak[ing] advantage of [the U.S. Academy’s]

congresses.”




                                       7
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 8 of 24 PageID: 8



             20.    The Action Plan further stated that Novartis Hellas Employee

1 and others at NOVARTIS HELLAS should convey the following message to

Greek HCP 1: “to get you must write. No presents anymore.”

             21.    The Action Plan indicated that Novartis Hellas Employee 1

would “ASK HIM ALL,” meaning that the goal was to capture 100% of Greek HCP

1’s ophthalmology prescriptions for which Lucentis could be prescribed.

             22.    In or about late 2013, employees of NOVARTIS HELLAS

traveled to the United States and, while located in the United States, facilitated

the attendance of Greek HCP 1 and others at the U.S. Academy’s congress in New

Orleans, Louisiana.

             23.    In addition to Greek HCP 1, an Action Plan written by

Novartis Hellas Employee 1 stated that NOVARTIS HELLAS’s ophthalmology

business unit would “[l]ower investment [in another Greek State HCP] as a

penalty for [Lucentis injection] loss” while making their “motive (large

investment)” visible to the HCP. To generate increased Lucentis prescriptions

from one particular Greek State HCP, another Action Plan written by Novartis

Hellas Employee 1 stated that the “Implementation Plan” consisted of specific

European congresses and the U.S. Academy’s congress along with a reference to

“5500 grand [sic] for congress.”

             24.    In or about 2013, certain employees in NOVARTIS HELLAS’s

ophthalmology business unit developed a plan that outlined the various

“activities” that they intended to use to influence HCPs at a public hospital’s



                                        8
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 9 of 24 PageID: 9



ophthalmology clinic (the “Greek Hospital Clinic”). These activities included

“Participation in Congress (4x INTL, 10x National).”

             25.   In or about 2014, Novartis Hellas Employee 1 and another

manager at NOVARTIS HELLAS wrote a basketball-themed written presentation

for NOVARTIS HELLAS’s Lucentis brand team (the “Presentation”). The

Presentation addressed how NOVARTIS HELLAS’s Lucentis brand team should

approach Greek State HCPs who preferred a competitor company’s product and

who raised certain “defenses” against using Lucentis. Among other “defenses,”

these HCPs indicated that the competitor company’s products were the preferred

choice to treat age-related macular degeneration and were less expensive. The

Presentation described how NOVARTIS HELLAS intended to overcome these

“defenses” through the use of improper inducements to “convert” Greek State

HCPs to prescribing Lucentis.

             26.   One “defense,” which was described against the backdrop of an

image of a world famous basketball player’s face on a dollar bill, stated (as

translated): “[the competitor company] has a large budget to invest ‘they told me,

whatever you want.’” The competitor company’s strategy, as indicated in the

Presentation, included sending Greek State HCPs to U.S. congresses.

             27.   The Presentation further explained how NOVARTIS HELLAS

sought to “dissolve” this “defense” through, among other things, sending targeted

Greek State HCPs to ophthalmology congresses in Europe and the United States.




                                        9
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 10 of 24 PageID: 10



 This included sending ten HCPs to the U.S. Academy’s congress at a cost of 67,000

 euros (then equivalent to approximately $89,000).

              28.   NOVARTIS HELLAS, through its employees and agents,

 falsely recorded the corrupt payments associated with congress sponsorships as

 legitimate advertising and promotion expenses in NOVARTIS HELLAS’s internal

 accounting records. By recording these payments as advertising and promotion

 expenses, NOVARTIS HELLAS concealed their true and corrupt nature. These

 false records were consolidated into Novartis AG’s financial records and used to

 support Novartis AG’s financial reporting to the SEC. As such, NOVARTIS

 HELLAS, through its employees and agents, knowingly and willfully conspired

 and agreed with others to cause the corrupt payments to be falsely recorded as

 legitimate expenses in Novartis AG’s books, records, and accounts.

                      Details of the Clinical Trial Scheme

 Background on Clinical Trials at NOVARTIS HELLAS

              29.   NOVARTIS HELLAS was not responsible for Phase I, II, or

 III clinical trials, which relate to different phases of the process leading from a

 drug’s discovery to government approval. However, NOVARTIS HELLAS

 sponsored post-approval clinical trials, known as Phase IV studies and

 epidemiological studies, both of which were research studies intended to answer

 scientific questions related to medical conditions treated by Novartis-branded

 prescription drugs. In this role, and depending on the study, NOVARTIS HELLAS

 selected Greek public and private HCPs to gather patient data for the studies.



                                         10
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 11 of 24 PageID: 11



              30.      Phase IV studies and epidemiological studies were designed to

 inform medical and clinical decisions, not to increase sales. As set forth below,

 however, NOVARTIS HELLAS made improper payments to HCPs related to an

 epidemiological study intended to increase sales of certain Novartis-branded

 prescription drugs.

 The EXACTLY Study

              31.      In or about 2008, employees of NOVARTIS HELLAS

 responsible for marketing Novartis-branded hypertension prescription drugs

 developed a marketing project named “EXACTLY.” The brand managers prepared

 a written “Project Summary” for EXACTLY dated November 19, 2008 (the “Project

 Summary”). According to the Project Summary, NOVARTIS HELLAS planned to

 provide HCPs with free blood pressure manometers and the HCPs would provide

 NOVARTIS HELLAS with information related to their patients, including

 uncontrolled or newly diagnosed patients with hypertension. Through EXACTLY,

 NOVARTIS HELLAS sought to increase sales of Novartis-branded hypertension

 prescription drugs.

              32.      The Project Summary described including over 2,200 HCPs

 who, in turn, treated over 44,000 patients. With an anticipated return on

 investment (“ROI”) of 3.04, the planned investment of over 2.8 million euros

 (equivalent to then approximately $3.8 million) in payments to HCPs through

 EXACTLY was expected to yield sales of over 8.6 million euros (the equivalent to




                                          11
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 12 of 24 PageID: 12



 then approximately $11.9 million). This projected ROI, the Project Summary

 explained, included over 16,000 “newly diagnosed or uncontrolled patients.”

              33.    On or about November 19, 2008, the Project Summary for

 EXACTLY was submitted to NOVARTIS HELLAS’s Country Compliance Board

 (“CCB”) for internal approval. As reflected in the CCB’s Program Review Meeting

 Minutes from on or about November 19, 2008, the CCB deemed EXACTLY to be

 “of high value,” but decided that all or part of the project should be converted to a

 “Scientific Investigation.” The CCB made this decision, in part, because

 EXACTLY involved collecting patient data and would thus require approval from

 the Greek government’s National Organization for Medicines (Ethnikos

 Organismos Farmakon) (the “Greek EOF”).

              34.    NOVARTIS HELLAS accordingly redesigned a portion of

 EXACTLY as an epidemiological investigational study designed “to evaluate the

 percentage of uncontrolled hypertensive patients” in Greece. Instead of providing

 free manometers to HCPs, the investigational study version of EXACTLY entailed

 NOVARTIS HELLAS paying participating HCPs directly. Participating HCPs

 were responsible for gathering patient data and completing case report forms to

 record data for each enrolled patient.

              35.    In or about February 2009, the Greek EOF approved

 EXACTLY as an investigational study.




                                          12
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 13 of 24 PageID: 13



              36.    From in or about April 2009 through in or about December

 2009, NOVARTIS HELLAS and HCPs conducted the EXACTLY study which was

 designed to target over 2,200 HCPs and over 44,000 patients.

              37.    Ultimately, NOVARTIS HELLAS, through its employees and

 agents, made improper payments to HCPs.

              38.    Many of the forms that were submitted contained mistakes

 and inconsistencies, including forms that failed to indicate whether the patient

 suffered from coronary disease, which is strongly linked to hypertension — the

 core purported focus of EXACTLY.

              39.    NOVARTIS HELLAS’s employees also recognized that many

 HCPs believed that they were paid in exchange for writing prescriptions for

 Novartis-branded hypertension prescription drugs and not for providing data as

 part of a clinical study. Specifically, on or about April 15, 2010, NOVARTIS

 HELLAS held an internal meeting for brand managers and other personnel

 involved with EXACTLY “to summarize the learnings and identify next steps” (the

 “EXACTLY Debrief”). During the EXACTLY Debrief, which NOVARTIS HELLAS

 audio recorded, regarding payments that HCPs received related to EXACTLY, a

 number of employees and managers acknowledged the following:

          A NOVARTIS HELLAS manager stated that (as translated):
           “[A]lthough the microphone is recording . . . you all know this very well,
           I just repeat, that the doctor believes that he/she participates in a study
           [EXACTLY] and gets paid for what he prescribes in reality and not for
           what he/she writes in the study. . . Consequently, the doctor’s impression
           was that they participate just so that they get paid for what they
           prescribe.”



                                          13
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 14 of 24 PageID: 14



          A NOVARTIS HELLAS sales manager stated (as translated): “[T]he
           main issue is . . . that the doctors believe that the study was conducted
           in order to get paid for what they write, right?”

          A NOVARTIS HELLAS medical manager stated (as translated) that a
           clinical study “is a part of the marketing mix; we do not disagree that
           this is a type of benefit provided to the doctors. They know that they will
           get paid, this is what happens in reality.”

          A NOVARTIS HELLAS brand manager stated that (as translated): “To
           be honest, the studies were conducted in a similar way in the past as
           well; they were conducted as marketing projects. That’s within
           quotation marks. Between us.”

              40.    NOVARTIS HELLAS, through its employees and agents,

 falsely recorded these payments related to EXACTLY as advertising and

 promotion expenses in NOVARTIS HELLAS’s internal accounting records. By

 doing so, NOVARTIS HELLAS concealed their true and improper nature. These

 false records were consolidated into Novartis AG’s financial records and were used

 to support Novartis AG’s financial reporting to the SEC. As such, NOVARTIS

 HELLAS, through its employees and agents, knowingly and willfully conspired

 and agreed with others to cause the payments related to EXACTLY to be falsely

 recorded as legitimate expenses in Novartis AG’s books, records, and accounts.




                                          14
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 15 of 24 PageID: 15



                               COUNT ONE
      (Conspiracy to Violate the Antibribery Provisions of the FCPA)

              41.      Paragraphs 1 through 8 and 10 through 28 of this Information

 are realleged here.

              42.      Between in or about 2012 and in or about 2015, within the

 United States and elsewhere, defendant

                            NOVARTIS HELLAS S.A.C.I.

 together with Novartis Hellas Employee 1, Novartis Hellas Employee 2, and

 others known and unknown, knowingly and willfully did combine, conspire,

 confederate, and agree together and with each other to commit an offense against

 the United States, that is: while in the territory of the United States, through its

 employees and agents, did corruptly commit acts in furtherance of an offer,

 payment, promise to pay, and authorization of the giving of anything of value to a

 foreign official and to any person, while knowing that all or a portion of such

 money and thing of value would be and had been offered, given, and promised to

 a foreign official for purposes of: (i) influencing acts and decisions of such foreign

 official in his or her official capacity; (ii) inducing such foreign official to do and

 omit to do acts in violation of the lawful duty of such official; (iii) securing any

 improper advantage; and (iv) inducing such foreign official to use his or her

 influence with a foreign government and agencies and instrumentalities thereof

 to affect and influence acts and decisions of such government and agencies and

 instrumentalities, in order to assist NOVARTIS HELLAS in obtaining and




                                           15
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 16 of 24 PageID: 16



 retaining business for and with, and directing business to, NOVARTIS HELLAS,

 contrary to 15 U.S.C. § 78dd-3.

                             Object of the Conspiracy

               43.   The object of the conspiracy was for NOVARTIS HELLAS and

 its co-conspirators to gain improper business advantages for NOVARTIS

 HELLAS, including increased sales of Lucentis, a Novartis-branded drug, by

 bribing Greek State HCPs through sponsorships to attend international medical

 congresses.

                          Manner and Means of the Conspiracy

               44.   The manner and means by which NOVARTIS HELLAS and

 its co-conspirators and others sought to accomplish the object of the conspiracy

 included, among other things, the following:

                     a.      NOVARTIS HELLAS, through certain of its employees

 and agents, including Novartis Hellas Employee 1 and Novartis Hellas Employee

 2, sponsored Greek State HCPs to attend international congresses as a means to

 bribe and corruptly influence the HCPs to increase prescriptions of Lucentis.

                     b.      NOVARTIS HELLAS paid for public and private

 ophthalmologists in Greece to attend international “medical congresses.” These

 congresses were organized by various medical associations in the United States

 and Europe, and typically took place over several days in a destination city in the

 United States or Europe.




                                         16
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 17 of 24 PageID: 17



                    c.      By    sponsoring        Greek   State   HCPs   to   attend

 congresses, NOVARTIS HELLAS paid for the costs associated with that Greek

 State HCP’s attendance such as airfare, hotel accommodations, and congress

 registration fees. NOVARTIS HELLAS typically paid for travel costs associated

 with congresses through third-party travel agencies. For each individual Greek

 State HCP, the total cost to NOVARTIS HELLAS for attendance of an

 international congress often exceeded $6,000.

                    d.    NOVARTIS HELLAS’s policies stated that the purpose

 for sending HCPs to congresses was to provide scientific or educational

 information. In reality, however, sales employees at NOVARTIS HELLAS,

 including Novartis Hellas Employee 1, sometimes used international congresses

 to improperly influence and induce Greek State HCPs to increase prescriptions

 for Lucentis.

                    e.    As     part   of    the    scheme,   NOVARTIS     HELLAS

 maintained internal documentation noting that HCPs with the highest potential

 and highest propensity to prescribe Lucentis would receive “investments,” such as

 sponsorships to attend international congresses, while HCPs with lower potential

 and less propensity to prescribe Lucentis would receive no such “investments.”

                    f.    NOVARTIS HELLAS, through its employees and

 agents, falsely recorded the corrupt payments associated with congress

 sponsorships as legitimate advertising and promotion expenses in NOVARTIS

 HELLAS’s internal accounting records. By recording these payments as



                                             17
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 18 of 24 PageID: 18



 advertising and promotion expenses, NOVARTIS HELLAS concealed their true

 and corrupt nature.

                                     Overt Acts

               45.   In furtherance of the conspiracy and to effect its object,

 NOVARTIS HELLAS and its co-conspirators committed or caused the commission

 of the following acts in the United States and elsewhere:

                     a.    On   or   about   September   27,   2012,   NOVARTIS

 HELLAS’s Lucentis Brand Team held a meeting to discuss the sales strategy for

 Greek State HCPs. Novartis Hellas Employee 1 and Novartis Hellas Employee 2

 participated in the meeting at which it was discussed that Greek State HCPs

 “must understand that their participation in [specific congresses in the United

 States and Europe] will be cancelled if sales performance is not improved

 significantly.”

                     b.    In or about January 2013, Novartis Hellas Employee 1

 prepared a presentation entitled “Action Plan KOLs” which detailed the various

 means through which Novartis Hellas Employee 1 and others at NOVARTIS

 HELLAS intended to target various Key Opinion Leaders in ophthalmology. One

 such Action Plan targeted Greek HCP 1, who worked at the Greek State-Owned

 Clinic. The Action Plan set forth how Novartis Hellas Employee 1 and others at

 NOVARTIS HELLAS intended to use certain “actions”—including sponsorship to

 U.S. congresses—to induce Greek HCP 1 to prescribe Lucentis. The Action Plan

 further stated that Novartis Hellas Employee 1 and others at NOVARTIS



                                        18
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 19 of 24 PageID: 19



 HELLAS should convey the following message to Greek HCP 1: “to get you must

 write. No presents anymore.”

                       c.    In or about late 2013, employees of NOVARTIS

 HELLAS traveled to the United States and, while located in the United States,

 facilitated the attendance of Greek HCP 1 and others at the U.S. Academy’s

 congress in New Orleans, Louisiana.

       In violation of Title 18, United States Code, Section 371.

                              COUNT TWO
  (Conspiracy to Violate the Books and Records Provision of the FCPA)

              46.      Paragraphs 1 through 8 and 10 through 40 of this Information

 are realleged here.

              47.      Between in or about 2009 and in or about 2010 and between

 in or about 2012 and in or about 2015 within the United States and elsewhere,

 defendant

                            NOVARTIS HELLAS S.A.C.I.

 together with others known and unknown, knowingly and willfully did combine,

 conspire, confederate, and agree together and with each other to commit an

 offense against the United States, that is: to knowingly and willfully falsify and

 cause to be falsified books, records, and accounts required, in reasonable detail, to

 accurately and fairly reflect the transactions and dispositions of the assets of

 Novartis AG, an issuer within the meaning of the FCPA, contrary to 15 U.S.C. §§

 78m(b)(2)(A), 78m(b)(5), and 78ff(a).




                                          19
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 20 of 24 PageID: 20



                            Object of the Conspiracy

                48.   The object of the conspiracy was for NOVARTIS HELLAS and

 its co-conspirators to cause certain payments to be falsely recorded in Novartis

 AG’s books, records, and accounts as a method to conceal the corrupt payments to

 Greek State HCPs in furtherance of NOVARTIS HELLAS’s effort to obtain and

 retain business relating to Lucentis, and to conceal the improper payments to

 HCPs in connection with an epidemiological study intended to increase sales of

 certain Novartis-branded prescription drugs.

                      Manner and Means of the Conspiracy

                49.   The manner and means by which NOVARTIS HELLAS and

 its co-conspirators sought to accomplish the object of the conspiracy included,

 among other things, the following:

                      a.   NOVARTIS HELLAS, through its employees and

 agents, falsely recorded the corrupt payments associated with congress

 sponsorships as legitimate advertising and promotion expenses in NOVARTIS

 HELLAS’s internal accounting records. The false books and records failed to

 accurately reflect the true nature of the transactions and disposition of Novartis

 AG’s assets.

                      b.    NOVARTIS HELLAS, through its employees and

 agents, falsely recorded improper payments related to EXACTLY as advertising

 and promotion expenses in NOVARTIS HELLAS’s internal accounting records.




                                        20
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 21 of 24 PageID: 21



 The false books and records failed to accurately reflect the true nature of the

 transactions and disposition of Novartis AG’s assets.

                                     Overt Acts

               50.   In furtherance of the conspiracy and to effect its object,

 NOVARTIS HELLAS and its co-conspirators committed or caused the commission

 of the following acts in the United States and elsewhere:

                     a.    On   or   about   September   27,   2012,   NOVARTIS

 HELLAS’s Lucentis Brand Team held a meeting to discuss the sales strategy for

 Greek State HCPs. Novartis Hellas Employee 1 and Novartis Hellas Employee 2

 participated in the meeting at which it was discussed that Greek State HCPs

 “must understand that their participation in [specific congresses in the United

 States and Europe] will be cancelled if sales performance is not improved

 significantly.”

                     b.    In or about January 2013, Novartis Hellas Employee 1

 prepared a presentation entitled “Action Plan KOLs” which detailed the various

 means through which Novartis Hellas Employee 1 and others at NOVARTIS

 HELLAS intended to target various Key Opinion Leaders in ophthalmology. One

 such Action Plan targeted Greek HCP 1, who worked at the Greek State-Owned

 Clinic. The Action Plan set forth how Novartis Hellas Employee 1 and others at

 NOVARTIS HELLAS intended to use certain “actions”—including sponsorship to

 U.S. congresses—to induce Greek HCP 1 to prescribe Lucentis. The Action Plan

 further stated that Novartis Hellas Employee 1 and others at NOVARTIS



                                        21
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 22 of 24 PageID: 22



 HELLAS should convey the following message to Greek HCP 1: “to get you must

 write. No presents anymore.”

                    c.     In or about late 2013, employees of NOVARTIS

 HELLAS traveled to the United States and, while located in the United States,

 facilitated the attendance of Greek HCP 1 and others at the U.S. Academy’s

 congress in New Orleans, Louisiana.

                    d.     NOVARTIS HELLAS, through its employees and

 agents, falsely recorded the payments associated with Greek HCP 1’s attendance

 at the U.S. Academy’s congress as advertising and promotion expenses. By doing

 so, NOVARTIS HELLAS concealed their true and corrupt nature. These false

 records were consolidated into Novartis AG’s financial records and used to support

 Novartis AG’s financial reporting to the SEC.

                    e.     From in or about April 2009 through in or about

 December 2009, NOVARTIS HELLAS and HCPs conducted the EXACTLY study

 which was designed to target over 2,200 HCPs and over 44,000 patients.

 Ultimately, NOVARTIS HELLAS, through its employees and agents, made

 improper payments to HCPs related to EXACTLY, which was intended to increase

 sales of certain Novartis-branded prescription drugs.

                    f.     NOVARTIS HELLAS, through its employees and

 agents, falsely recorded these payments related to EXACTLY as advertising and

 promotion expenses in NOVARTIS HELLAS’s internal accounting records. By

 doing so, NOVARTIS HELLAS, concealed their true and improper nature. These



                                        22
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 23 of 24 PageID: 23
Case 2:20-cr-00538-SDW Document 1 Filed 06/25/20 Page 24 of 24 PageID: 24
                      CASE NUMBER: 20-cr-538
                 ═════════════════════════════════
                     United States District Court
                        District of New Jersey
                 ═════════════════════════════════
                    UNITED STATES OF AMERICA

                                   v.

                      NOVARTIS HELLAS S.A.C.I.
                 ═════════════════════════════════
                           INFORMATION

                             18 U.S.C. § 371
                 ═════════════════════════════════
                         CRAIG CARPENITO
                     UNITED STATES ATTORNEY
                          NEWARK, NEW JERSEY
                 ═════════════════════════════════
                           BERNARD J. COONEY
                         SENIOR TRIAL COUNSEL
                            JOSHUA L. HABER
                       ASSISTANT U.S. ATTORNEY
                             (973) 645-2823
                 ═════════════════════════════════
